PER CURIAM.
Appellant, Larry Slade, appeals his judgment and sentence for possession of cocaine based upon his plea of nolo conten-dere. Mr. Slade, who reserved the right to appeal on the issue, argues that the trial court erred when it denied his motion to suppress the crack cocaine found inside of a cigar tube that he was carrying at the time that he was detained by a law enforcement officer. We conclude that Mr. Slade’s argument is well taken.
This case is almost identical to the facts underpinning our decision in R.R. v. State, 715 So.2d 1062 (Fla. 5th DCA 1998). We conclude, therefore, that the search of Mr. Slade should have been suppressed. Accordingly, on the basis of R.R., we reverse.
REVERSED and REMANDED.
THOMPSON, PLEUS, and MONACO, JJ., concur.